  Case 19-17981-pmm       Doc 103      Filed 04/16/21 Entered 04/16/21 14:03:35           Desc Main
                                      Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Roger Kornfeind dba Hydro Dynamic Pools
LLC
                             Debtor(s)                                       CHAPTER 13

BANK OF AMERICA, N.A., its successors and/or
assigns
                          Movant
           vs.                                                             NO. 19-17981 PMM

Roger Kornfeind dba Hydro Dynamic Pools LLC
                             Debtor(s)

Scott F. Waterman                                                      11 U.S.C. Section 362
                            Trustee


                                  PRAECIPE TO WITHDRAW

TO THE CLERK OF THE BANKRUPTCY COURT:
   Kindly withdraw the Certification of Default of BANK OF AMERICA, N.A., which was filed with
the Court on or about March 22, 2021 (Doc. No. 89).
                                                 Respectfully submitted,


                                                 /s/ Rebecca A. Solarz, Esq.
                                                 ____________________________________
                                                 Rebecca A. Solarz, Esquire
                                                 KML Law Group, P.C.
                                                 BNY Mellon Independence Center
                                                 701 Market Street, Suite 5000
                                                 Philadelphia, PA 19106
                                                 Phone: (215)-627-1322

Dated: 4/16/2021
